 EI)I(ISIONS ()I- NA IONAI. LABOR RKT:.AIIONS BOARI)Clerks and Checkers Local No. 1593, InternationalLongshorenien's Association, AFL-CIO (CaldwellShipping Company, et al.) and Howard Beckhamand International Longshoremen's Association Wel-fare, Vacation and Pension Fund and its Trustees,J. A. Kaufmann, Jr., Raymond King, Gerald B. Fox,Landon .Williams, Jack l.and, and Lewis W.Jones. Cases 12 'B- 1586 and 12 CB 1620 1June 25. 1979SUPPLEMENTAL, DECISION AND ORDERBY MEMBFRS JENKINS, PI:N.I.O, AN) MtIRI'IIYOn January 26, 1978, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding in which it ordered. inter alia, Re-spondent Union, and its officers, agents, and repre-sentatives, to make whole Howard Beckham for anyloss of pay suffered by reason of Respondent Union'sfailure to properly refer him for employment in viola-tion of Section 8(b)(1)(A) and (2) of the Act. There-after, Respondent Union, Charging Party Beckham.and the General Counsel reached agreement as to theamount of backpay due and the contributions neces-sary for crediting to Beckham's account in the Inter-national Longshoremen's Association Welfare. Vaca-tion and Pension Fund (hereafter the Fund) toprevent him from suffering any loss in fringe benefits.Subsequently, Respondent Union, the Fund and itsTrustees, as the Parties in Interest, and the GeneralCounsel also executed a stipulation stating, inter alia.that Respondent Union and the Parties in Interesthave no objection to the Board's Order of January 26.1978, and that agreement has been reached betweenRespondent Union and the General Counsel regard-ing the amount of backpay due Beckham and theamount to be paid to the Fund; but that a compli-ance issue had arisen due to the refusal of the Fund toaccept the retroactive payment of fringe benefit con-tributions from Respondent Union.A controversy having arisen due to the refusal ofthe Fund to accept the retroactive payment of fringebenefits, the Regional Director fr Region 12. on No-vember 27, 1978, issued and duly served on the par-ties a backpay specification and notice of hearing, al-leging the amount of retroactive fringe benefitpayments to be contributed by Respondent Unionand accepted by the Fund in order to satistfy Respon-dent Union's make-whole obligations under theBoard's prior Order, and notilying the parties that atimely answer should be filed which must comply234 NlRB 511 (1978).with the Board's Rules and Regulations, Series 8, asamended. On December 11. 1978. the Fund filed ananswer admitting the general factual allegations con-tained in the backpay specification. but raising sev-eral defenses fir its refusal to accept the retroactivefringe benefit payments. Thereafter, on January 29,1979, counsel fr the General Counsel filed directlywith the Board a Motion for Summary Judgment.with exhibits attached. Subsequently. on February 9.1979. the Board issued an order transferring the pro-ceeding to the Board and a Notice 'To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. On February 23.1979. the Fund tiled a response to the Notice ToShow Cause entitled "Objections of Internationall ongshoremen's Association Welfare, Vacation andPension Fund and its Trustees to Summary Judg-ment."Pursuant to the provisions of Section 3(bh) of' theNational abor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thoritv in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion tB;r Summary JudgmentIn its answer to the backpay specification. theFund contends that the Board does not have author-ity to order it to accept the retroactive fringe benefitpayments necessary to fulfill Respondent's make-whole obligation under the Board's Order. Counselfor the General Counsel alleges in his Motion forSummary Judgment that the Fund herein was estab-lished pursuant to a collective-bargaining agreementbetween the Jacksonville Maritime Association, Inc.(herein Association). and Respondent Union whichincorporates by reference the trust provisions of a col-lective-hbrgaining agreement between the Associ-ation and International Longshoremen's Local 1408.Counsel for the General Counsel has submitted ex-hibits containing the pertinent portions of thoseagreements. The Fund, in its response to the NoticeTo Show Cause, does not dispute these allegations ofthe General C('ounsel and does not dispute the validityof' the copies of' the collective-bargaining agreementssubmitted by the General Counsel. It is clear fromthese collective-bargaining agreements that the Fundis administered by a board of' six trustees, three ofwhom are appointed by the Association and threewho are appointed by Respondent Union. The Boardhas consistently held that the trustees of a joint trustftind, established pursuant to a collective-bargainingagreement, are agents of both the union and the con-tributing employers and as a result are required to243 NLRB No. 38 Cl('IRKS AN[) ('IIE('KIRS I.OC'AI NO 1593accept contributions fron a respondent which aremade in order to comply with a backpay award.2In its answer to the backpay specification and in itsresponse to the Notice To Show Cause. the Fundraises various objections to the backpay specificationdesigned. inter alia, to protect the Fund from sustain-ing financial loss upon acceptance of the fringe bene-fit payments from Respondent Union for credit toBeckham's account. The Fund asserts, iner arrlia thatno provisions have been made in the backpay specifi-cation for the payment of administrative expenses tobe incurred by the Fund in complyin g with the hack-pay order, nor have provisions been made for thepayment of interest to the Fund which would haveaccrued had the backpay payments been made duringthe period that the backpay order specifies. We findmerit in the Fund's contention that it is entitled locompensation tfor any additional costs which are re-quired for the restoration of Beckham's rights. In sodoing, we recognize the obligations of the Trustees toperform their duties as fiduciaries in administeringthe Fund as well as to accept contributions on itsbehalf as agents of the principals to the collective-bargaining agreements) Therefore, we shall order Re-spondent Llnion to compensate the Fund for adminis-tration costs and other expenses and loss of interestincurred by the Fund as a result of its acceptance ofthe retroactive fringe benefit pan ments. We shallleave the determination of these amoun ts to furthercompliance proceedings.4Accordingly, the Board finds that the fringe benefitpayments to be made on behalf of Beckham are asstated in the backpa; specification. and orders pa.-2Jacob Trans/lir, Inc. 227 N.RB 1231 11977), and cases cited herein atfn. 3.' Ihid. The Fund also objects to the Motion lir Sumniary Judgment be-cause no provisions wer. made in the backpa; specification to coser insur-ance premiums fior any necessary health and wellare claims that should ariseduring the hackpay period. However, none of the prties to this proceedingcontends. nor is there any evidence showing. that an5such claims havearisen. We find it appropriate to leave this ma;lter to urther complianceproceedings.I Because the provisions of employee heneftit fund agreements are varialeand complex. the Board des not provide lor interest at a fixed rate n undpayments due as part of a "make-whole" remedy. e therefore leave further proceedings the question of how much interest Respondent must pyinto the henefit fund in order to stisfl our make-hhole remedy rheseadditional amounts may he determined. depending upon the circumstancesof each case. by reference to provisions in the documents governling the undat issue and. where there are no governing provisions. to evidence iof all lossdirectly attributable to the unlawful action. which might include the loss ofreturn on investment of the portion oft funds ithheld. additional adminlstra-tive costs. etc.. but not collateral losses. See tfirrc ,rlther Opi.al ('a. 240NLRB 1213. fn. 7 (1979).ment thereof; together with administration costs andother expenses and interest, to the Fund by Respon-dent Union and the acceptance thereof by the Fund,as agent of Respondent Union.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended. the National Labor Rela-tions Board hereby orders that:A. Respondent Clerks and Checkers Local No.1593, International Longshoremen's Association.AFL CIO. its officers. agents. and representatives,shall:I. Tender contributions on behalf of HowardBeckham to the Fund and its Trustees, in order tomake Howard Beckham whole for the losses he suf-fered as a result of Respondent Union's failure toproperly refer him to employment, as found in theBoard's original Decision and Order, 234 NLRB 511 I(1978). in the amount set forth in the backpa) specifi-cation of November 27. 1978. issued by the RegionalDirector for Region 12.2. ender to the Fund and its Trustees, whateveradministration costs and other expenses, as are in-curred hb the Fund as a result of its acceptance of thefringe benefit contributions, together with interestp;nmlents as are required by the Fund agreement.3. Notiif the Regional Director for Region 12. inwriting, within 20) ays from the date of this Order.what steps Respondent Ulnion has taken to complyherewith.B. Iniernational .ongslhoremen's Association Wel-itare. Vacation and Pension I:uind and its Tlrustees.J. A. Kaul;nil. nnr.. ;lyinonid King. Gerald B. Fox.Landon I.. Williams, lack Land. and Lewis W. Jones.Parties in Interest, shall:1. Accept contributions on behalf of HowardBeckham to the Fund from Respondent Union as setforth in the backpa specification of November 27.1978. issued bh tile Regional Director tor Region 12.together with administration costs and interest and.upon receipt thereof" restore Howard Beckham to allrights and benefits which Beckham would haveearned or would have accrued to him had lie beenproperly referred to employment.2. Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order.what steps the Fund and its Trustees have taken tocomply herewith.